     Case 2:19-cv-02174-JAD-EJY Document 22 Filed 10/14/20 Page 1 of 3



 1    MATTHEW W. HOFFMANN, ESQ.
      Nevada Bar No. 9061
 2    TYLER M. CRAWFORD, ESQ.
      Nevada Bar No. 10559
 3    ATKINSON WATKINS & HOFFMANN, LLP
      10789 W. Twain Ave., Suite 100
 4    Las Vegas, NV 89135
      Telephone: 702-562-6000
 5    Facsimile: 702-562-6066
      Email: mhoffmann@awhlawyers.com
 6    Email: tcrawford@awhlawyers.com
      Attorneys for Plaintiff
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
      RYAN VINCENT FITZPATRICK,                              CASE NO.: 2:19-cv-02174-JAD-EJY
11    individually,

12                            Plaintiff,
                                                                 STIPULATION TO EXTEND
13    v.                                                    DISCOVERY PLAN AND SCHEDULING
                                                             ORDER DEADLINES BY 90 DAYS 1ST
14    KEVIN BERNEZ, individually; and DOES I                            REQUEST
      through X, inclusive; and ROE
15    CORPORATIONS I through V, inclusive;                                THIRD REQUEST

16                            Defendants.

17
              Pursuant to Local Rule IA 6-1 and II 26-4, Defendant Kevin Bernez and Plaintiff Ryan
18
     Vincent Fitzpatrick, by and through their respective counsel of record, stipulate to a 90-day
19
     extension of the following designated deadlines. This is the second request for an extension of
20
     discovery, and it is entered in good faith without any intent to delay.
21
                              I.      DISCOVERY CONDUCTED TO DATE
22
           1. Plaintiff has served his Initial Disclosure of Witnesses and Documents pursuant to NRCP
23
              16.1;
24
           2. Defendants served their Initial Disclosure of Witnesses and Documents pursuant to
25
              NRCP 16.1;
26
           3. Defendant propounded interrogatories and requests for production on Plaintiff, who
27
              responded on March 31, 2020;
28
     Case 2:19-cv-02174-JAD-EJY Document 22 Filed 10/14/20 Page 2 of 3



 1      4. Plaintiff propounded interrogatories, request for admissions and requests for production

 2          on Defendant, who responded on July 30, 2020;

 3      5. Plaintiff’s deposition was taken on July 9, 2020.

 4                                II.      DISCOVERY TO BE CONDUCTED

 5          1. Initial expert witness disclosures;

 6          2. Rebuttal expert witness disclosures;

 7          3. Deposition of Defendant;

 8          4. Depositions of each party's respective experts; and

 9          5. Any other discovery that may become necessary upon completion of the discovery

10               above.

11                III.    THE REASONS THE ABOVE DISCOVERY CANNOT BE DONE
                            WITHING THE EXISTING DISCOVERY TIME LIMITS
12
            This request is made for a good cause exists because both parties are in the process of
13
     conducting discovery, some of which has been delayed by the COVID-19 pandemic and personal
14
     matters for Defendant’s counsel. Defendant is still obtaining Plaintiff’s medical records from his
15
     treating providers. Plaintiff needs to take Defendant’s deposition. In addition, defendant and one
16
     witness reside in Los Angeles County, California. The COVID-19 pandemic with, additional
17
     lockdowns in Los Angeles, has delayed required depositions until such time as they can be taken
18
     without undue risk to the participants, including counsel who must travel from Las Vegas to Los
19
     Angeles.
20
                                            PROPOSED SCHEDULE
21
            1.      Close of Discovery: The current deadline of December 15, 2020 shall be extended
22
                    to March 15, 2021.
23
            2.      Amending the pleadings and/or adding parties: The current deadline of March 17,
24
                    2020, has passed and shall not be continued.
25
            3.      Interim Status Report: The current deadline of October 15, 2020 shall be extended
26
                    to January 13, 2021.
27
            4.      Initial Expert Disclosures: The current deadline of October 15, 2020 shall be
28
                                                      -2-
     Case 2:19-cv-02174-JAD-EJY Document 22 Filed 10/14/20 Page 3 of 3



 1                  extended to January 13, 2021, which is sixty days before the proposed discovery

 2                  closure.

 3          5.      Rebuttal Expert Disclosures: The current deadline of November 16, 2020, shall be

 4                  extended to February 15, 2021, which is thirty days before the proposed discovery

 5                  closure.

 6          6.      Dispositive Motions: the current deadline of January 14, 2021 shall be extended to

 7                  April 14, 2021, which is thirty days after the proposed discovery closure.

 8          7.      Pre-Trial Order: the joint pre-trial order is currently set to be filed by January 14,
                                                    May
 9                  2021 and shall be extended to April 14, 2021. This date will be continued in the

10                  event any dispositive motions are filed and not yet decided by the Court.

11          All parties agree that the requested 90-day extension of all designated deadlines is necessary

12   to provide all parties times to complete discovery in this matter.

13

14    DATED: October 14, 2020                            DATED: October 14, 2020

15
      ATKINSON WATKINS & HOFFMANN,                      CARMAN COONEY FORBUSH, PLLC
16    LLP
17

18    /s/ Tyler M. Crawford                             /s/ Sean D. Cooney
      MATTHEW W. HOFFMANN, ESQ.                         SEAN D. COONEY, ESQ.
19    Nevada Bar No. 9061                               Nevada Bar No. 12945
      TYLER M CRAWFORD, ESQ.                            BENJAMIN J. CARMAN, ESQ.
20    Nevada Bar No. 10559                              Nevada Bar No. 12565
      10789 W. Twain Ave., Suite 100                    4045 Spencer Street, Ste. A47
21
      Las Vegas, NV 89135                               Las Vegas, NV 89119
22    Attorneys for Plaintiff                           Attorneys for Defendant Bernez

23
                                                         IT IS SO ORDERED.
24

25                                                       ________________________________
                                                         U.S. MAGISTRATE JUDGE
26

27                                                       Dated: October 14, 2020

28
                                                      -3-
